Title: James Barbour to Thomas Jefferson, 16 March 1812
From: Barbour, James
To: Jefferson, Thomas


          
            
                  Dr Sir 
                   
                     Richmond 
                     March 16th 1812
            
                  The accompanying collection of garden Seeds was forwarded to me by Colo Larkin Smith of  Norfolk. He suggested to me the necessity of sending them as Soon as possible as the time for Sowing them had, probably, arrived. Supposing the Stage both the safest and most expeditious conveyance
			 I avail myself of that opportunity. I hope you will receive them in the time.
            I tender you my best respects,
                  Js: Barbour
          
          
            N B. Just as I had finished this note a waggon from Milton passed and I have confided the Seeds to him—R. Johnston.
            
                     JB
          
        